Name: Commission Regulation (EEC) No 1473/92 of 4 June 1992 re- establishing the levying of customs duties on products of category 22 (order No 40.0220), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/24 Official Journal of the European Communities 6. 6. 92 COMMISSION REGULATION (EEC) No 1473/92 of 4 June 1992 re-establishing the levying of customs duties on products of category 22 (order No 40.0220), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply whereas, in respect of products of category 22 (order No 40.0220), originating in India, the relevant ceiling amounts to 649 tonnes ; Whereas on 26 March 1992 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 9 June 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No CN codeCategory (unit) Description 40.0220 22 (tonnes) Yarn of staple or waste synthetic, fibres not put up for retail sale 5508 10 11 5508 10 19 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation as last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 , 7. 2. 1992, p. 1 ). 6. 6. 92 Official Journal of the European Communities No L 155/25 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1992. For the Commission Christiane SCRIVENER Member of the Commission